DETAILED ACTION
This final action is in response to amendment filed on October 27, 2021. In this amendment, claims 1, 8 and 15 have been amended. Claims 1-6, 8-13, and 15-19 are pending, with claims 1, 8 and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The objections have been withdrawn in view of amended claims.
Rejections Under 35 U.S.C. §103
Applicant's arguments filed 1-6, 8-13, and 15-19 have been fully considered but they are not persuasive.
In response filed on October 27, 2021, the applicant argues in substance that:
Besehanic/Kerkes/Branca does not describe or fails to teach/suggest “processor circuitry to transmit the hardware address to a network activity monitoring system operated by a media monitoring entity ... the media monitoring entity different than the device identifying entity, the network activity monitoring system of the media monitoring entity to determine whether the hardware address has been previously identified based on a mapping table, the mapping table used to translate the identification data into a 
The examiner respectfully disagrees. Besehanic discloses that the network communication and the associated MAC address [hardware address] are transmitted to the network activity measurement system [network activity monitoring system] (Besehanic Para. [0083]). Also, Besehanic discloses that the network activity monitoring system determines if a device identifier can be resolved based on the MAC address by performing a lookup in the MAC address to device identifier table comprising list of MAC addresses [previously identified] and if the device identifier can be resolved based on the MAC address, the network activity monitoring system translates the MAC address identifier into the device identifier (Besehanic Figs. 4B, 9 and Para. [0088]). Moreover, Branca teaches the media monitoring entity different than the device identifying entity (Branca Fig.1 and Para. [0040]). Therefore, in combination, these references teaches “processor circuitry to transmit the hardware address to a network activity monitoring system operated by a media monitoring entity ... the media monitoring entity different than the device identifying entity, the network activity monitoring system of the media monitoring entity to determine whether the hardware address has been previously identified based on a mapping table, the mapping table used to translate the identification data into a device name associated with the media device”.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: “whether the the hardware address” should read “whether the hardware address”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic (US 2017/0244797, Pub. Date Aug. 24, 2017), in view of Kerkes et al. (US 2018/0124009, Pub. Date May 3, 2018), and further in view of Branca (US 2017/0195294, Pub. Jul. 6, 2017).
As per claim 1, Besehanic discloses an apparatus to facilitate device identification (Besehanic Para. [0018], apparatus, and articles of manufacture disclosed herein identify media devices), the apparatus comprising: 
memory (Besehanic-Para. [0094], a local memory 1013); and 
processor circuitry to execute machine readable instructions (Besehanic Para. [0092], processor platform 1000 capable of executing the instructions of FIGS. 6, 7, 8, and/or 9 to implement the example network activity measurement system 110 of FIGS. 1 and/or 5, and/or the example network communications monitor 180 of FIGS. 1 and/or 4; Besehanic Para. [0093], The processor platform 1000 of the illustrated example includes a processor 1012. The processor 1012 of the illustrated example is hardware) to at least: 
(see Besehanic Fig. 6, Determine Internal IP Address Of Network Communication at 620): 
compare a hardware address associated with the network address of the media device to a list of known hardware addresses (see Besehanic Figs. 4A-4B and 6, Look Up Mac Address Based On IP Address at 630 and Determine Device Identifier Based On Mac Address at 640); and
 when the list does not include the hardware address (see Besehanic Fig. 6, NO at block 650, device identifier cannot be resolved based on MAC address), store the hardware address in a data store (see Besehanic Fig. 6, Store Data Identifying Network Communication In Association With Mac Address at 665);
 transmit the hardware address to a network activity monitoring system (see Besehanic Para. [0083], The network communication and the associated MAC address may be transmitted to the network activity measurement system 110 [network activity monitoring system]) operated by a media monitoring entity (Besehanic-Para. [0030], the network activity measurement system (e.g., to an audience measurement such as The Nielsen Company (US), LLC)), the network activity monitoring system to determine if identification data of the media device is known to the network activity monitoring system based on the hardware address (Besehanic-Para. [0088], the communications analyzer 540 determines if a device identifier can be resolved based on the MAC address) and, in response to the (Besehanic Para. [0090], If the device identifier cannot be resolved, the communications analyzer 540 identifies the media device 150 associated with the network communications based on the MAC address (block 960). For example, the communications analyzer may parse the MAC address to identify an OUI of the MAC address. Because the OUI is manufacturer and/or model specific, the communications analyzer 540 can identify a make and/or model of the media device associated with the network communication), the network activity monitoring system of the media monitoring entity to determine whether the the hardware address has been previously identified based on a mapping table (Besehanic Fig. 9 and Para. [0088], the communications analyzer 540 determines if a device identifier can be resolved based on the MAC address (block 930). Such a determination is made by the communications analyzer 540 by performing a lookup in the MAC address to device identifier table 402; see Besehanic Fig. 4B, table 402 comprising a list of MAC addresses), the mapping table used to translate the identification data into a device name associated with the media device (Besehanic Fig. 9 and Para. [0088], If the device identifier can be resolved based on the MAC address, the communications analyzer 950 translates the MAC address identifier into the device identifier (block 950)); and
responsive to obtaining the identifying data from the network activity monitoring system, store the identification data in the data store (Besehanic Para. [0090], a device identifier indicating that the device is associated with the panelist (e.g., "PANELIST0005 IPAD") may be stored in association with the MAC address of the device in the MAC address to device identifier table 402).
Besehanic does not explicitly disclose:
query a Dynamic Host Configuration Protocol server to obtain identify a network address leased to a media device on a network;
the network activity monitoring system to communicate with a device identifying entity to obtain the identification data of the media device based on the hardware address, the media monitoring entity different than the device identifying entity.
Kerkes teaches:
query a Dynamic Host Configuration Protocol server to obtain identify a network address leased to a media device on a network (Kerkes Para. [0054], the example communications analyzer 410 may actively identify addresses in use on the LAN 120 by, for example, scanning a range of IP addresses, querying a DHCP server to identify IP addresses that have been leased);
the network activity monitoring system to communicate with a device identifying entity to obtain the identification data of the media device based on the hardware address (Kerkes Fig.5 and Para. [0097], the example communications evaluator 540 performs a lookup against the example mapping table 509 stored in the example panelist device data store 507 ... If the MAC address exists in the mapping table 509, the example communications evaluator 540 translates the MAC address into a device identifier by performing a lookup of the device name based on the MAC address using the mapping table 509).

One of ordinary skill in the art would have been motived because it offers the advantage of identifying network communications of the media devices and determining a device name based on the MAC address (Kerkes Para. [0054, 0097]).
Besehanic-Kerkes does not explicitly disclose:
the media monitoring entity different than the device identifying entity.
Branca teaches:
the media monitoring entity different than the device identifying entity (see Branca Fig. 1, gateway device 110 [media monitoring entity operating network activity monitoring system] is different than remote databases 104 [device identifying entity]; see Branca-Para. [0040], the gateway device 110 [media monitoring entity operating network activity monitoring system] queries the remote databases 104 [device identifying entity]. Using the device's MAC address 402, the manufacturers database 204 is searched to identify the manufacturer of the device based on the organizationally unique identifier (QUI) portion of the device's MAC address 402. The manufacturer's database 204 then returns the make 404 of the device and provides the models 406 associated with that specific manufacturer).

One of ordinary skill in the art would have been motived it offers the advantage of providing specific information (e.g. manufacturer information for each smart device) that is used for device management (Branca-Para. [0028]).

As per claim 2, Besehanic-Kerkes-Branca discloses the apparatus according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is to, in order to identify the hardware address of the media device, perform a lookup of the hardware address using the network address and an address resolution protocol table (see Besehanic-Figs. 4A-4B and 6, Look Up Mac Address Based On IP Address at 630 and Determine Device Identifier Based On Mac Address at 640; Besehanic-Fig. 4A, Address Resolution Protocol (ARP) table 401).

As per claim 3, Besehanic-Kerkes-Branca discloses the method according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is to, store, when the list does not include the hardware address (see Besehanic-Fig. 6, NO at block 650, device identifier cannot be resolved based on MAC address), the hardware address in the data store (see Besehanic-Fig. 6, Store Data Identifying Network Communication In Association With Mac Address at 665) with an indicator that the hardware address is unknown (see Besehanic-Fig. 6, when the device identifier cannot be resolved based on MAC address at 665, it indicates that the MAC address is unknown).

As per claim 4, Besehanic-Kerkes-Branca discloses the apparatus according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is to receive network communications from a local area network (Besehanic Para. [0049], the network communicator 410 receives network communications (e.g., HTTP requests, etc.) from the network gateway 145, the media devices 150, and/or the modem 143; Besehanic Para. [0041], network gateway 145 hosts a LAN for the media exposure measurement location 140), the network communications including the network address (Besehanic-Para. [0073], the communications processor 410 then determines the internal IP address of the media device involved in the network communication).

As per claim 5, Besehanic-Kerkes-Branca discloses the apparatus according to claim 4 as set forth above, Besehanic also discloses wherein the processor circuitry is to identify the network address from the network communications received by a network communicator (Besehanic Para. [0050], the communications processor 410 of the illustrated example of FIG. 4 inspects network communications received by the network communicator 405; Besehanic Para. [0073], The communications processor 410 then determines the internal IP address of the media device involved in the network communication (block 620)).

As per claim 6, Besehanic-Kerkes-Branca discloses the apparatus according to claim 1 as set forth above, Besehanic also discloses wherein the processor circuitry is located in a media exposure measurement location (see Besehanic-Fig. 1 and Para. [0030], The network communications monitor is installed at the media exposure measurement location).

Claims 8-10 and 13 are computer readable medium claims reciting similar subject matter to those recited in the apparatus claims 1-3 and 6 respectively, and are rejected under similar rationale.

As per claim 11, Besehanic-Kerkes-Branca discloses the non-transitory computer readable medium according to claim 8 as set forth above, Besehanic also discloses wherein the instructions, when executed, cause the at least one processor to monitor network communications from a local area network (Besehanic Para. [0047], the network communications monitor 180 monitors communications between the network gateway 145 and the media devices 150; Besehanic Para. [0041], network gateway 145 hosts a LAN for the media exposure measurement location 140), the network communications including the network address (Besehanic-Para. [0073], the communications processor 410 then determines the internal IP address of the media device involved in the network communication).

As per claim 12, Besehanic-Kerkes-Branca discloses the non-transitory computer readable medium according to claim 11 as set forth above, Besehanic also (Besehanic-Para. [0050], the communications processor 410 of the illustrated example of FIG. 4 inspects network communications received by the network communicator 405; Besehanic-Para. [0073] The communications processor 410 then determines the internal IP address of the media device involved in the network communication (block 620)).

Claims 15-19 are method claims reciting similar subject matter to those recited in the apparatus claims 1-5 respectively, and are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ackley (US 20130308641) Translating Media Access Control (MAC) Addresses In A Network Hierarchy;
Watanabe (US 9,560,007) Server Apparatus, Information Processing System, Address Management Method Of Server Apparatus;
Jennings III et al. (US 20080281966) Method And System Of Network Communication Privacy Between Network Devices;
Hansen et al. (US 6,442,144) Method And Apparatus For Discovering Network Devices Using Internet Protocol and Producing A Corresponding Graphical Network Map.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453